Appeals by defendant from two judgments of the'Supreme Court, Queens County, (1) the first rendered April 25, 1968, convicting him of robbery in the third degree, unarmed, upon a plea of guilty, and sentencing him to a prison term of 2% to 5 years; and (2) the second rendered February 19, 1970, resentencing him upon the same conviction to 2% to 4 years, nunc pro tunc. The appeals bring up for review portions of two orders of the same court, i.e., (1) so much of the first order, dated February 20, 1967, as, after vacating a wiretap order and suppressing wiretap evidence, on the consent of the District Attorney, failed to grant defendant a hearing on the contents of the wiretap tapes (as a forerunner to an attack against any fruits of the tape contents); and (2) so much of the second order, dated April 24, 1968, as denied a renewed application for such a hearing. Appeal from original judgment (rendered April 25, 1968) dismissed as academic. That judgment was superseded by the judgment of resentenee. Judgment of resentence (rendered February 19, 1970), and orders insofar as reviewed, affirmed. No opinion. Christ, P. J., Latham, Kleinfeld, Brennan and Benjamin, JJ., concur.